Exhibit 10.5

AUTODESK, INC.

2012 OUTSIDE DIRECTOR STOCK PLAN

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

(Settled in Shares)

1. Grant. The Company hereby grants to the participant (the “Participant”) named
in the Notice of Grant of Restricted Stock Units (the “Notice of Grant”) under
the 2012 Outside Director Stock Plan (the “Plan”) the number of Restricted Stock
Units indicated on the Notice of Grant, subject to all of the terms and
conditions in this Agreement and the Plan, which is incorporated herein by
reference. When shares of the Company’s Common Stock (“Shares”) are issued to
Participant in settlement of the Restricted Stock Units, par value shall be
deemed paid by Participant for each Restricted Stock Unit by past services
rendered by Participant. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Plan.

2. Company’s Obligation to Settle. Unless and until the Restricted Stock Units
shall have vested in the manner set forth in paragraphs 3 or 4 of this Agreement
or Section 13 of the Plan, Participant shall have no right to settlement of any
such Restricted Stock Units. Prior to actual settlement of any vested Restricted
Stock Units, such Restricted Stock Units shall represent an unsecured obligation
of the Company. Settlement of any vested Restricted Stock Units will be made in
whole Shares only.

3. Vesting Schedule. Except as provided in paragraph 4 of this Agreement and
Section 13 of the Plan, and subject to paragraph 5 of this Agreement, the
Restricted Stock Units awarded by this Agreement shall vest in accordance with
the vesting provisions set forth in the Notice of Grant and in accord with
Section 10(a) of the Plan. Restricted Stock Units scheduled to vest on a certain
date or upon the occurrence of a certain condition shall vest in accordance with
the provisions of this Agreement subject to the Participant’s continued service
with the Company as an Outside Director.

4. Administrator Discretion. Except to the extent doing so would result in the
imposition of additional taxes under Section 409A of the Code, the
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan. If so accelerated, the balance, or
such lesser portion of the balance as applicable, of the Restricted Stock Units
shall be considered as having vested as of the date specified by the
Administrator. It is the intent of this Agreement to comply with or be exempt
from the requirements of Section 409A of the Code so that none of the Restricted
Stock Units provided under this Agreement or Shares issuable thereunder shall be
subject to the additional tax imposed under Section 409A of the Code, and any
ambiguities herein shall be interpreted to so comply.

5. Forfeiture upon Termination of Service as an Outside Director. Subject to
Section 7, the balance of the Restricted Stock Units that have not vested as of
the time of Participant’s termination as an Outside Director for any or no
reason shall be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company and Participant’s right to acquire any Shares
hereunder shall immediately terminate.

6. Distribution after Vesting. Any Restricted Stock Units that vest in
accordance with the terms of this Agreement and the Plan will be distributed to
Participant (or in the event of Participant’s death, to his or her estate) in
whole Shares as soon as administratively practicable after vesting, subject to
the other provisions of this Agreement, but, subject to Applicable Law, in no
event later than the 15th day of the third month following the end of (i) the
Company’s fiscal year in which the Restricted Stock Units vest or (ii) the
calendar year in which the Restricted Stock Units vest, whichever is later. Any
Restricted Stock Units that

 

1



--------------------------------------------------------------------------------

vest in accordance with paragraph 4 will be settled at the time(s) provided in
paragraph 4, subject to the other provisions of this Agreement.

7. Disability or Death of Participant

(a) If Participant ceases to be an Outside Director by reason of his or her
Disability during the term of this Award, all unvested Restricted Stock Units
shall vest in full as of the date of such cessation of service due to such
Disability.

(b) In the event of the death of Participant during the term of this Award and
while an Outside Director, all unvested Restricted Stock Units shall vest in
full as of the date of death. Upon such death, any distribution or delivery to
be made to Participant under this Agreement shall be made to Participant’s
designated beneficiary, provided such beneficiary has been designated prior to
Participant’s death in a form acceptable to the Administrator or, if no such
beneficiary has been designated or survives Participant, the administrator or
executor of Participant’s estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

8. Rights as Stockholder. Subject to Applicable Law, neither Participant nor any
person claiming under or through Participant shall have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares (which may be
in book entry form) shall have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to Participant.
After such issuance, recordation and delivery, Participant shall have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares, subject to Applicable
Law.

9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Autodesk, Inc., c/o Stock
Administrator, 111 McInnis Parkway, San Rafael, CA 94903, or at such other
address as the Company may hereafter designate in writing.

10. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7, this Award and the rights and privileges conferred hereby shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this Award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this Award and the rights and privileges conferred hereby
immediately shall become null and void.

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12. Additional Conditions to Issuance of Stock. The Company shall not be
required to issue any certificate or certificates for Shares (in book entry form
or otherwise) hereunder prior to fulfillment of all the following conditions:
(a) the admission of such Shares to listing on all stock exchanges on which such
class of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any Applicable Law or under the rulings or
regulations of the Securities and Exchange Commission or any other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable; (c) the obtaining of any approval or other clearance
from any governmental agency, which the

 

2



--------------------------------------------------------------------------------

Administrator shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Administrator may establish
from time to time for reasons of administrative convenience.

If at any time the Company shall determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance shall not occur
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company. The Company shall make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
Participant’s sale of Shares may be subject to any market blackout period that
may be imposed by the Company and must comply with the Company’s insider trading
policies and any other applicable securities laws.

13. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

14. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement. The Administrator shall, in
its absolute discretion, determine when such conditions have been fulfilled.

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

18. Modifications to the Agreement. This Agreement, the Plan and the Notice of
Grant constitute the entire understanding of the parties on the subjects
covered. Participant expressly warrants that he or she is not accepting this
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Modifications to this Agreement or the Plan can be
made only in an express written contract executed by a duly authorized officer
of the Company. Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code prior to the actual issuance of Shares pursuant to this Award of Restricted
Stock Units.

 

3



--------------------------------------------------------------------------------

19. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

20. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Marin County, California, or the federal courts for
the United States for the Northern District of California, and no other courts,
where this Award of Restricted Stock Units is made and/or to be performed.

21. Acknowledgements. In accepting this Restricted Stock Unit Award, Participant
acknowledges that:

(a) Any notice period mandated under Applicable Laws shall not be treated as
continuous service for the purpose of determining the vesting of the Restricted
Stock Unit Award; and Participant’s right to receive Shares in settlement of the
Restricted Stock Unit Award after termination of service, if any, will be
measured by the date of termination of Participant’s service and will not be
extended by any notice period mandated under Applicable Laws. Subject to the
foregoing and the provisions of the Plan, the Company, in its sole discretion,
shall determine whether Participant’s service has terminated and the effective
date of such termination.

(b) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(c) The grant of this Restricted Stock Unit Award is a one-time benefit which
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units. All
decisions with respect to future Restricted Stock Unit grants, if any, will be
at the sole discretion of the Company.

(d) Participant’s participation in the Plan shall not create a right to
continued service with the Company (or any Subsidiary).

(e) Participant is voluntarily participating in the Plan.

(f) The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If Participant obtains Shares upon settlement of the Restricted
Stock Unit Award, the value of those Shares may increase or decrease.

(g) This Restricted Stock Unit Award has been granted to Participant in
Participant’s status as an Outside Director of the Company or its Subsidiaries.

(h) Any claims resulting from this Restricted Stock Unit Award shall be
enforceable, if at all, against the Company.

 

4